     THOMAS A. JOHNSON, SBN 119203
 1   Law Office of Thomas A. Johnson
     400 Capital Mall, Suite 2560
 2   Sacramento, CA 95814
     Telephone: (916) 442-4022
 3
 4
                           IN THE UNITED STATES DISTRICT COURT
 5
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 6
 7                                                )   Case No. 2:18-cr-00192-TLN
     UNITED STATES OF AMERICA,                    )
 8             Plaintiff,                         )
                                                  )   STIPULATION AND ORDER FOR
 9         vs.                                    )   CONTINUANCE OF STATUS
10                                                )   CONFERENCE
     ANDREW STEPHEN LUND,                         )
11            Defendant                           )   Date: 1/24/19
                                                  )   Time: 9:30 a.m.
12                                                )   Judge: Troy L. Nunley
13
14
                                           STIPULATION
15
16         The United States of America through its undersigned counsel, Brian Fogerty,
17   Assistant United States Attorney, together with Thomas A. Johnson, counsel for Andrew
18   Lund, hereby stipulate the following:
19      1. By previous order, this matter was set for Status Conference on January 24, 2019.
20      2. By this stipulation, Defendant now moves to continue the Status Conference to
21         March 28, 2019, at 9:30 a.m. and to exclude time between January 24, 2019, and
22         March 28, 2019, under the Local Code T-4 (to allow defense counsel time to
23         prepare).
24      3. The parties agree and stipulate, and request the Court find the following:
25         a. A continuance is requested because attorney for the defendant needs additional
26               time to review the discovery, conduct investigation, and discuss a potential
27               resolution. Attorney for defendant believes the failure to grant a continuance
28               in this case would deny defense counsel reasonable time necessary for

                                                                                         1|P a g e
 1            effective preparation, taking into account the exercise of due diligence. An
 2            extension is necessary for the continuity of defense counsel as well.
 3        b. The Government does not object to the continuance.
 4        c. Based on the above-stated findings, the ends of justice served by granting the
 5            requested continuance outweigh the best interests of the public and the
 6            defendants in a speedy trial within the original date prescribed by the Speedy
 7            Trial Act.
 8        d. For the purpose of computing time under the Speedy Trial Act, 18 United
 9            States Code Section 3161(h)(7)(A) within which trial must commence, the
10            time period of January 24, 2019, to March 28, 2019, inclusive, is deemed
11            excludable pursuant to 18 United States Code Section 3161(h)(7)(A) and
12            (B)(iv), corresponding to Local Code T-4 because it results from a continuance
13            granted by the Court at defendant’s request on the basis of the Court’s finding
14            that the ends of justice served by taking such action outweigh the best interest
15            of the public and the defendant in a speedy trial.
16     4. Nothing in this stipulation and order shall preclude a finding that other provisions
17        of the Speedy Trial Act dictate that additional time periods are excludable from
18        the period within which a trial must commence.
19
20   IT IS SO STIPULATED.
21   DATED: January 17, 2019                  By:    /s/ Thomas A. Johnson_____
                                                     THOMAS A. JOHNSON
22                                                   Attorney for Andrew Lund
23   DATED: January 17, 2019                         McGREGOR W. SCOTT
                                                     United States Attorney
24
                                              By: /s/ Brian Fogerty              _______
25                                                 BRIAN FOGERTY
                                                   Assistant U.S. Attorney
26
27
28


                                                                                        2|P a g e
 1                             ORDER
 2        IT IS SO ORDERED.
 3
     DATED: January 18, 2019
 4
 5                                     Troy L. Nunley
                                       United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                      3|P a g e
